Case 1:19-cv-02142-RI\/|B-BCI\/| Document 80 Filed 04/28/19 Page 1 of 5

GreenbergTraurig

Toby S. So|i

Te| (212) 801-3196
Fax (212) 801-6400
solit@gt|aw.com

Apri129, 2019

VIA ECF

Hon. Barbara Moses

United States l\/lagistrate Judge
Southern District of New York
Daniel Patrick l\/onnihan Courthouse
500 Pearl Street

New York, NY 10007

Re: Lek Securities Corporatl`on and Rox Systems, Inc. v. Nicolas Loul`s, et al.
Case No. 19-CV-()2142 (RMB) (BCM)

Dear Judge Moses:

This firm represents the Volant Defendants in the above-referenced matter. I write in
response to this Court’s Order, dated April 26, 2019 [Dkt.#79], to address Plaintiffs’ failure to
comply with the Case Management Order [Dkts. #49, #65].

From the beginning. the Volant Defendants have been consistent in their position -
Plaintiffs have no evidence to support a claim against Volant, and Plaintiffs are weaponizing the
costs of litigation to punish the defendants and harm Volant’s legitimate business pursuits.
Volant has repeatedly requested that, in the absence of a full dismissal for failure to state a claim
or lack of jurisdiction, the parties should exchange narrow document discovery and immediately
proceed to a hearing Instead, the Court set a schedule and allowed broad discovery that severely
prejudices defendants and allows Plaintiffs to go on a fishing expedition - gaining improper
insight into Volant’s business plans and trade secrets, while at the same time providing
ammunition to bully the defendants into submission because of the unreasonable costs of
litigation. That is exactly what is happening and continues to happen. Plaintiffs’ failure to
comply with the Case Management Order, and requests to extend production and discovery
deadlines, are just another example of Plaintiffs’ improper tactics. Indeed, Plaintiffs’ two
productions of almost entirely irrelevant materials, followed by requests for more time to
apparently produce more irrelevant materials, simply reinforces that Plaintiffs’ only aim is to
impose untenable costs on defendants to force them to give up, because Plaintiffs know they
have no legitimate claims.

The Case Management Order required all parties to produce all responsive documents,
and serve a privilege log by no later than April 19, 2019. The Volant Defendants fully
complied. On April 19, the Volant Defendants produced 791 documents, totaling 1827 pages.
including numerous documents about Volant’s business plans to create and develop a state-of-
the-art clearing system. Even though many of these documents are confidential and could
provide Plaintiffs With a competitive business advantage, the Volant Defendants were careful not
to over-designate Out of the 791 documents produced, 191 (1ess than 25%) were marked
“attorneys’ eyes only”, and only 59 (1ess than 8%) were marked “confidential” under the terms
of the Protective Order. l\/Iost importantly, these documents were actually produced The
Volant Defendants also provided a complete privilege log, containing 281 entries detailing
privileged documents, emails and attachments Like the confidential documents, the Volant
GREENBERG TRAuRlo, LLP - ATToRNEYs AT LAW - www_GTLAw.coM
Metl_ife Building l 200 Par|< Avenue l New York, NY10166 l Te1212.801.9200 l Fa)< 212.801.6400

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 80 Filed 04/28/19 Page 2 of 5

Hon. Barbara l\/Ioses
April 28, 2019
Page 2

Defendants were careful not to over-designate privilege documents, and spent a significant
amount of time and money to review potentially privileged documents to determine whether they
were actually privileged Most importantly, the Volant Defendants actually served the privilege
log on April 19. Indeed, despite limited time and significant costs, the Volant Defendants fully
complied with the Case Management Order.

Conversely, Plaintiffs admit they failed to comply with the Case Management'Order. On
Friday, April 19, Plaintiffs produced only 238 documents (the vast majority of which are
completely irrelevant or were previously produced by the Individual Defendants in July 2018),
marked almost every document “attorneys’ eyes only”, and indicated in the cover-letter that “the
production is continuing” and a privilege log will be provided “upon completion of the
production....” Despite demands and requests to meet and confer over the next several days`
Plaintiffs failed to provide any information regarding what else they intended to produce and
when.

On l\/londay, April 22, the Volant Defendants directly asked Plaintiffs:

What categories of documents do Plaintiffs still need to produce? When will
Plaintiffs’ production be substantially complete? When will Plaintiffs provide the
privilege log? As you know. we need to write a letter to Judge l\/Ioses by noon on
Thursday, so at a minimum a time-table from Plaintiffs for the production and
privilege log is imperative Please let [counsel] know asap.

Plaintiffs responded that they were "conferring" and would get back to the Volant Defendants on
Tuesday. Despite their promise, Plaintiffs did not get back to the Volant Defendants on Tuesday.

On Tuesday, April 23. the Individual Defendants sent Plaintiffs a letter detailing the
deficiencies in Plaintiffs’ production and objecting to the overuse of the “attorneys’ eyes only”
designation As described in the letter, almost none of the 238 documents had anything to do
with the claims in this case, and Plaintiffs have failed to produce documents sufficient to identify
the alleged trade secrets at issue, much less what has been allegedly misappropriated, when and
by whom. As an example, Plaintiffs produced six copies of the “FIX Specs," which are
instructions that LSC provides to its clients and counterparties to facilitate a connection to LSC’s
trading platform. Plaintiffs marked all six copies "attorneys’ eyes only". However, the “FIX
Specs" have nothing to do with this case, relate to trading as opposed to clearing, and in any
event, are freely given out to any of LSC’s trading platform clients that request it. In their letter,
the lndividual Defendants provided many more examples of Plaintiffs’ production failures, but
Plaintiffs did not respond to the letter on April 23, and have never explained Why they produced
so many irrelevant documents and marked almost everything “attorneys’ eyes only”.

On Wednesday, April 24, at approximately noon, the Volant Defendants sent Plaintiffs
another letter, joining in the Individual Defendants` letter, and pointing out Plaintiffs’ failure to
meet and confer or provide any information regarding what else Plaintiffs intended to produce
and when. The Volant Defendants again referenced the obligation to submit a joint letter to
Your Honor by noon on Thursday (in less than 24 hours), and asked Plaintiffs to explain
immediately how and when Plaintiffs intended to rectify their deficiencies and full y comply with
the Case Management Order. Plaintiffs did not respond to the letter for hours, finally indicating

El\ l'P '"\.: ._l_| . v\TT Rl\lF`y ATlA\V g .'.".`,`V TLA`A'. M

Case 1:19-cv-02142-RI\/|B-BCI\/|’ Document 80 Filed 04/28/19 Page 3 of 5

Hon. Barbara l\/loses
April 28, 2019
Page 3

 

they were available only after 5:00 pm or at 9:00 am Thursday morningl ln response, the Volant
Defendants specifically asked whether Plaintiffs intended to make an additional production
before noon on Thursday. Plaintiffs did not respond for hours, so the Volant Defendants sent
another email at 5:45 pm, indicating that il` Plaintiffs intended to make an additional production,
the parties should have the call that night. Plaintiffs did not respond until after 8:00 pm on
Wednesday evening when they sent an email indicating for the first time that they intended to
make an additional production before noon on Thursday, and Plaintiffs would meet and confer
for the first time on Thursday at 9:0() am. Plaintiffs made vague reference to the volume of
documents that had been gathered. but provided no details regarding the timing, volume, or
scope of their actual production or any future productions

During the 9:00 am call on Thursday morning, just hours before the parties’ joint status
letter was due, Plaintiffs for the first time provided their excuses as to why they Were unable to
comply with the Case Management Order. Generally, Plaintiffs indicated they had gathered 3.6
million documents from six custodians and although they had worked diligently to narrow the
number of documents to review, including by applying ESI search terms, they had technical
difficulties loading all of the data, and many of the search terms had resulted in false “hits." This
is a rather unremarkable statement and means relatively nothing in the context of ESI discovery.
The entire number of documents that a custodian has in its possession before search terms are
applied is mostly irrelevant As Plaintiffs know, a custodian could have thousands of emails and
documents, and none of them could be “hits” after the search terms are applied.

l\/lore importantly, Plaintiffs did not raise any issue about the volume of documents that
had been gathered until the very last minute. ln the Thursday morning call, Plaintiffs argued
they were forced to gather this many documents because the lndividual Defendants’ requests
dated back to the 1990’s. Even assuming that is true (which it is not; the majority of the requests
cover a much narrower time-frame), as soon as Plaintiffs realized the date-range of certain
requests may be problematic, they should have contacted defendants, instead of just proceeding
to gather decades of materials and emails that Plaintiffs know are irrelevant

Similarly, Plaintiffs complained that they had technical difficulties loading all of the data
because of “indexing” problems that were eventually addressed with their ESI vendor. Plaintiffs
provide absolutely no information about when these technical difficulties occurred. Did
Plainti|`l"s actually gather their evidence at any time before they filed their Complaint and ex
parte request for a TRO, or did Plaintiffs file those pleadings without any evidence whatsoever?
lf Plaintiffs gathered their ESI only after filing this action, when did they first know that their
ESI vendor was unable to load the documents into a review platform‘? l\/lost importantly, why
didn’t Plaintiffs contact defendants and explain these supposed technical difficulties or suggest a
more stream-lined solution? The answer seems obvious - Plaintiffs believe discovery is just
another litigation tactic to bully defendants into submission, and the longer Plaintiffs drag their
feet and the more burdensome they can make the discovery process, the less likely defendants
will ever be able to reach a hearing on the merits given the oppressive litigation costs.

During the meet and confer on Thursday morning, Plaintiffs also indicated their
production was slowed as a result of numerous false "hits" on certain search terms. For example,
Plaintiffs indicated the term “proprietary" appeared in a form disclosure at the bottom of
numerous emails having nothing to do with any of the issues in this case. The Volant

"' i.l'“ “` . D n \TL vi "\'v.v :TLA' '.t_ vl

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 80 Filed 04/28/19 Page 4 of 5

Hon. Barbara l\/loses
Apri128, 2019
Page 4

 

Defendants expressed frustration that Plaintiffs had not raised these issues before now, despite
the parties’ obligation and willingness to negotiate reasonable search terms that result in the
production of responsive and relevant documents Plainlil`l`s indicated that they would negotiate
narrower search terms with defendants going forward, but they failed to explain why they never
raised the false “hits" issue before April 25 , almost a week past the production deadline.

Nevertheless, during the 9:00 am call on Thursday, Plaintiffs represented that the
technical problems had been resolved, counsel and 18 reviewers from their ESI vendor had
worked hundreds of hours, and Plaintiffs would be making an additional production before noon
Although Plaintiffs made clear that their production would not be entirely complete, Plaintiffs
implied defendants Would finally be receiving a substantial production of relevant material
Plaintiffs also represented that their production would be completed as soon as possible, and
requested defendants consent for an additional week (8 days)- until May 3, to complete their
production The Volant Defendants made clear that they would not consent to changing the
deposition dates (l\/Iay 6 ~ May 31), and defendants should not be prejudiced by receiving
documents just days before depositions, without sufficient time to analyze and address any
deficiencies in Plaintiffs’ production Based upon Plaintiffs’ assurances about their second
document production (that was to occur in a matter of hours) and Plaintiffs’ acknowledgement
that the Volant Defendants were not agreeing in advance to change any dates in the Case
l\/Ianagement Order, the Volant Defendants agreed to reserve their rights in the joint letter,
meaning they would not yet set forth the details of their complaints about Plaintiffs` production
or lack thereof, and would wait to see what Plaintiffs’ produced. And, although Plaintiffs
initially requested defendants` consent to postpone the April 29 status conference, as reflected in
the joint letter, Defendants instead requested that this Court hold a telephonic or in-person
conference as scheduled to discuss any changes that might be necessary to the Case l\/lanagement
Order to prevent any prejudice to Defendants as a result of Plaintiffs’ delay.

Then, within 24 hours of Plaintiffs’ second production it became apparent that the second
production was as defective as the first. Plaintiffs argue they produced 387 additional
documents, totaling 2, 298 additional pages but as explained in the Individual Defendants’ April
26 letter, Plaintiffs’ second production consists almost exclusively of irrelevant documents and
almost all of the documents are designated as “attorneys’ eyes only”. Plaintiffs’ over-use of this
designation makes it nearly impossible for the Volant Defendants to properly analyze the
documents, and makes a document-by-document objection unduly burdensome, especially when
Plaintiffs continue to produce irrelevant documents

The Volant Defendants agree with the lndividual Defendants ~ Defendants cannot
prepare a defense unless Plaintiffs produce responsive and relevant documents on a timely basis,
without the over-use of the attorneys-eyes-only designations Plaintiffs have been aware that
they would be pursuing this case since February, yet it is the end of April, and Plaintiffs have
failed to produce basic information fundamental to Plaintiffs’ claims l\/lore specifically,
Plaintiffs have failed to produce, among other things:

0 documents related to the Volant Defendants;

o documents sufficient to identify the alleged trade secrets, what has
allegedly been misappropriated, when and by whom;

~ F" .- L,. ' \`..CRNE AT‘.A.\ v.J\,l/\.. FLA…\`¢\'\/l

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 80 Filed 04/28/19 Page 5 of 5

Hon. Barbara l\/Ioses
Apri128, 2019
Page 5

 

0 documents showing the ownership of any alleged trade secret;

0 documents sufficient to show and identify any development costs
associated with the alleged trade secret;

o documents referring or relating to Plaintiffs’ allegation that it created
(and has) the only non-mainframe-based clearing system in the United
States;

0 documents relating to license agreements that Plaintiffs have entered
into to provide their clearing system;

0 agreements among Rox and Lex regarding the license of any alleged
trade secrets or technology;

o documents and communications Plaintiffs contend constitute evidence
that Louis and/or Fowler misappropriated Plaintiffs trade secrets; and

0 documents and communications sufficient to identify the trade secrets
Plaintiffs contend Louis and/or Fowler could inevitably disclose to the
Volant Defendants

Conversely, as outlined by the Individual Defendants, Plaintiffs’ first two productions do contain
hundreds of clearly irrelevant documents, and almost all of them are marked “attorneys’ eyes
only.” Plaintiffs should not be permitted to maintain a case that causes substantial burden to
defend, while at the same time refusing to produce responsive and relevant documents on a
timely basis

Accordingly, the Volant Defendants request that this Court enter an Order: (1) requiring
Plaintiffs to produce only responsive and relevant documents, by no later than May 3, or confirm
that such documents do not exist; (2) requiring Plaintiffs` to re-designate their production,
without the over-use of the “attorneys’-eyes-only” designation by no later than May 3;
(3) requiring Plaintiffs to produce a complete privilege log by May 3; (4) allowing Defendants to
submit a letter outlining any additional disputes regarding Plaintiffs’ production by no later than
noon on May 6; and (5) setting a discovery conference for the afternoon of l\/lay 6 or as soon as
thereafter as the Court is available. Furthermore, this Court should deny Plaintiffs’ request to
move the deadlines in the Case Management Order for “all” parties Given their failure to
comply, Plaintiffs should be precluded from raising any issues regarding Defendants’
production Defendants complied with the Case Management Order, and Plaintiffs have not
raised any issues with defendants’ production or discovery responses in over 10 days Plaintiffs
were required to raise any issue before April 25, and they failed to do so. There is simply no
justification for Plaintiffs’ failure to address d'efendants’ document production, and allowing
Plaintiffs’ another week under this expedited discovery schedule would only further prejudice
defendants

Respectful submitte

  
  

   

Toby S. So|`

  

cc: all counsel of record

GREENBERG TRAUR|G, LLP l A`l`l'ORNEYS AT LAW l WWW.GTLAW.COM

